MEMORANDUM **
California state prisoner Bruce J. Hall appeals the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his 25-years-to-life sentence under California’s three-strikes law. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Hall contends that the trial court erred by using his 1987 prior conviction as a “strike” to enhance his sentence to 25-years-to-life, because the plea agreement in his prior conviction proceeding included a promise to limit prospective use of that conviction to a five-year enhancement. Because Hall did not raise this claim in his habeas petition to the district court, the claim is waived. See Belgarde v. State of Montana, 123 F.3d 1210, 1215-16 (9th Cir. 1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.